DETAILED ACTION
This communication is responsive to the amendment filed on 11/20/2020. 
Claims 1-20 have been presented.
Claims 3, 10 and 17 have been amended.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
(A)	Applicant’s arguments, see remarks, filed 11/20/2020, with respect to the rejection of claims 1, 4, 8, 11, 15 and 18 under 35 U.S.C. § 102(a)(1) as being anticipated by Higgins et al. (US Pat. 10,476,673 B2) have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 4, 8, 11, 15 and 18 under 35 U.S.C. § 102(a)(1) has been withdrawn. 

§ 103 as being unpatentable over Higgins in view of their respective prior art have been fully considered and are persuasive for the same reasons outlined in the Examiner’s response to argument (A) above.  Therefore, the rejection of claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20 under 35 U.S.C. § 103 has been withdrawn

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance.
Upon further search and consideration, claim 1 is allowed because the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses:
A method for receiving encrypted web traffic exchanged between a client device and a web server during a communication session and captured using a passive capture technique using a shared secret unique to the communication session by creating a TCP connection table for the communication session and including in the TCP table a session identifier for the communication session; building at least one TCP connection for the received encrypted web traffic using the TCP table as explicitly disclosed by the Applicant’s invention.
The closest prior art discloses the following: 
Higgins (Pat. 10,476,673) discloses monitoring traffic recorded in a TCP table that includes the session identifier and key information after a session has been 

Chaubey et al. (US Pat. 9,893,883) discloses client device and method for receiving an indication to initiate a SSL/TLS session with server device wherein the client device may provide a message associated with initiating the SSL/TLS session with the server device wherein the message may include client cipher information, associated with the client device, and a server indicator associated with the server device.  Chaubey does not explicitly disclose a passive capture technique using a shared secret unique to the communication session by creating a TCP connection table for the communication session and including in the TCP table a session identifier for the communication session; building at least one TCP connection for the received encrypted web traffic using the TCP table.

Hawkes et al. (US Pat. 8,837,741 B2) discloses a method that includes generating a shared master secret wherein the method includes generating a set of shared ephemeral key data and the set of shared ephemeral key data is generated independent of the shared master secret.  Hawkes does not explicitly disclose a passive capture technique using a shared secret unique to the communication session by creating a TCP connection table for the communication session and including in the TCP table a session identifier for the communication session; building at least one TCP connection for the received encrypted web traffic using the TCP table.



Claim 15 discloses a computer program product storing processor executable instructions, that when executed perform steps that are substantively similar in scope to the invention of claim 1.  Claim 15 is therefore allowed for the same reasons outlined in the reasons for allowance of claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/OLEG KORSAK/Primary Examiner, Art Unit 2492